 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenryM. Hald High School Association, RomanCatholic Diocese of Brooklyn,and the Sisters ofSt.Joseph and Lay Faculty Association, Local1261,American Federation of Teachers, AFL-CIO. Case 29-CA-3823February 7, 1975DECISION AND ORDERBY ACTINGCHAIRMANFANNING ANDMEMBERS JENKINS AND PENELLOOn September 24, 1974, Administrative Law JudgeBenjamin K. Blackburn issued the attached Deci-sion I in this proceeding. Thereafter, RespondentHald filed limited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.IThisDecision was corrected by an Erratum issued September25, 1974.The corrections have been incorporated in the attached Decision.DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN,Administrative Law Judge:The charge was filedon April 22, 1974.1The complaintwas issued on June 28.The hearing was held on August 14in Brooklyn,New York.The only issuelitigated 2 was the motive of Sister JohnCrucis,principal of Bishop Kearney High School, infailing to renew the contracts of Teachers Camille Botta,Anna DiMaria,and Jeffrey Murphyand AssistantLibrari-INo representative of the Roman Catholic Diocese of Brooklynappeared at the hearing and no counsel entered an appearance on its behalf.Counsel for the Hald Association raised the issue of whether the charge hadever been served on the diocese. I findthat it was,on June17, 1974, bypersonal service on Brother Medard Shea,assistant superintendent forteacher personnelfor theCatholic SchoolsOfficeof the Diocese ofBrooklyn.2Whether the Hald Association and the Roman Catholic Diocese ofBrooklyn are affiliated organizations with common direction and laborrelationspolicyand are joint employers are the only other issue posed inthis record.The parties stipulated that it should be resolved on the basis of216 NLRB No. 93an VirginiaCarew for the 1974-75 school year. For thereasons setforth below,IfindtheGeneral Counsel hasfailed toprove that her motivewas one proscribed by theAct and,therefore,has failed to prove Respondentsviolated Section 8(a)(3) and(1)of the National LaborRelationsAct, asamended.Uponthe entirerecord,Imake the following:FINDINGS OF FACT1.JURISDICTION AND JOINT EMPLOYERSThe circumstances under which the Roman CatholicDiocese of Brooklyn created the Hald Association andturned over to it the operation of certain diocesan highschools and the circumstances under which the HaldAssociation subsequently turned over operation of theparticular high school involved in this case to the Sisters ofSt. Joseph are the substance ofHenry M. Hald High SchoolAssociation and The Sistersof St.Joseph,213 NLRB No. 54,in which the Board issued its decision on September 23,1974. In this case,the parties entered into the followingstipulation:The findings and determination of the Board in CaseNumber 29-CA-3336on the issue of, one,jurisdiction,and two,whether the Henry M. Hald Association andthe Sisters of St.Joseph are joint employers shall bedeemed to be the recommended findings and determi-nation of the Administrative Law Judge on those sameissues in this proceeding.As to jurisdiction, the Board,in the absence of exceptions,accepted"pro formathe findings of the Administrative LawJudge that the operations of the Respondent affectcommerce within the meaning of Sec.2(2), (6), and (7) oftheAct and his conclusion that the Board should assertjurisdiction here."As to the joint employers issue, theBoard found that the Sisters of St.Joseph was a successoremployer to and not a joint employer with the Henry M.Hald Association.Pursuant to the stipulation of theparties, I hereby make the same findings and conclusions.U. THEUNFAIR LABOR PRACTICESA.FactsAt the conclusion of the General Counsel's case, counselfor theSistersof St.Josephmoved for dismissal. Iindicated my willingness to grant the motion on the groundthat the General Counsel had failed to make outa primafaciecase as to motive.Following a discussion about thesignificance of such a step,with its concomitantprobabilitydesignated portions of the record made before Administrative Law JudgeLowell Goerlich inHenry M. Hold High School Association and The Sistersof St.Joseph,Case 29-CA-3336, JD-699-73 (see sec.below entitled"Jurisdiction and Joint Employers").On the basis of those portions of therecord made before Judge Goerlich which have been incorporated into therecord in this case,Imake the same findings of fact as Judge Goencch andreach the same conclusion of law; i.e., the Hald Association"is clearly thealter egoof the Bishop of Brooklyn."Judge Goerlich's findings of fact whichunderlie this conclusion of law are hereby incorporated into this Decisionby reference. HENRY M. HALD HIGH SCHOOL ASSN.513that the Board would merely reverse and remand, counselwithdrew his motion and rested without introducing anyfurther evidence. Consequently, there are no credibilityconflicts in the record and the following facts areundisputed.1.The unionactivitiesof the allegeddiscriminateesThe high school involved in this case-Bishop Kearneyin Brooklyn-was operated by the Hald Association in the1972-73 school year, by the Sisters of St. Joseph in the1973-74 school year. Sister John Crucis was and isprincipal,both before and after the change. Prior toSeptember 1, 1973, the faculty consisted of 34 lay teachersand 33 religious. Twenty-two of the lay teachers were oncheckoff and three others were members of Local 1261who paid their dues directly to it. (Local 1261, as its nameindicates, is limited to lay teachers. Teachers in Catholichigh schools in its jurisdiction who are members ofreligious orders are not represented by it.) After September1, 1973, the faculty at Bishop Kearney was made up of 36lay teachers and 41 religious. Twenty-three of the formerwere holdovers from the preceding year. Of that group, 15had been on checkoff and three had paid their duesdirectly to Local 1261.There was a 1-day strike on May 1, 1973, called by Local1261 against the Hald Association. At Bishop Kearney allbut approximately five of the lay employees stayed out.Among those who stayed out were Teachers Camille Bottaand Anna DiMaria. Among those who stayed in wasJeffrey Murphy, a substitute English teacher at the time.The record does not indicate whether Assistant LibrarianVirginia Carew stayed out or in.The Hald Association called another strike in September1973.At Bishop Kearney, five teachers stayed out on thefirst day. They were Marianne Finn (Local 126 l's delegateat Bishop Kearney), Catherine Caulfield, Beatrice Maho-ney, Virginia Chappin, and Anna DiMaria. Virginia Carewstayed out on the second day and returned to work on thethird day. Camille Botta joined the strikers on the third dayand remained out until the strike ended. The strike lastedapproximately 4 weeks. After approximately 2 weeks,Virginia Chappin resigned her position as a teacher andceased to participate in the strike. The strike ended atBishop Kearney on Monday morning, October 15, 1973,when the five teachers who were still on strike sought toreturnto work.Marianne Finn, Catherine Caulfield, Beatrice Mahoney,Anna DiMaria, and Camille Botta were interviewedseparately by Sister John Crucis on the morning of October15. Finn,DiMaria,and Bottawere told that they had beenpermanently replaced and were asked to leave the building.Presumably,Catherine Caulfieldand BeatriceMahoneywere permitted to return to work. Finn, DiMaria, andBotta went to another high school at which the president ofLocal 1261 teaches and told him what had happened tothem.They returned to Bishop Kearney at the close of theschoolday and slipped into the auditorium where SisterJohn Crucis was conducting a faculty meeting. They madeno effort to participate in the meeting.Sister John Crucis told the assembled faculty she had letFinn,DiMaria, and Botta go because of her concern forthe students. She said that she had felt she could not havesubstitute teachers filling in for them throughout the strike,therefore she had hired permanent replacements for them.She asked for comments from the teachers. The first fewwho responded talked in terms of the morality of what shehad done. Jeffrey Murphy introduced a new note when hespoke.He said he did not agree with what Sister JohnCrucis had said about being concerned with the students'education. He said he could not see how replacing teacherswho were familiar to the students with new teachers wasbetter for the students. He added that he thought Finn,DiMaria, and Botta were being punished for being in theUnion. Sister John Crucis did not respond to his remarksnor, apparently, to any of the other teachers who spoke up.The teachers were divided on whether Finn, DiMaria, andBotta should be reinstated. Some spoke against them.Others in addition to Murphy spoke for them. There wassome talk about forming a committee to study the questionand names were taken of persons willing to serve on it.However, no committee was ever formed. The meetingbroke up on this indecisive note.Finn, DiMaria, and Botta attended a meeting of Local1261 that evening. During the meeting they were told bythe president of the local that they were to return to workthe next morning. They reported to Sister John Crucis onthe morning of Tuesday, October 16, 1973. She told themshe had changed her mind not because of anything theUnion had done but because the board of trustees, i.e., hersuperior,had told her to. Finn, DiMaria, and Bottareturned to their regularclasses.MarieMaggiore, the third of three teachers who hadtaken over Anna DiMaria's classes during the strike,continued at Bishop Kearney for several weeks in a tutor'srole, at which time she transferred to another high school.Felice Lofredo, who replaced Camille Botta during thestrike,was still a teacher at Bishop Kearney at the time ofthe hearing. The record does not reveal the name ofMarianne Finn's permanent replacement, what happenedto him or her whenMissFinn was reinstated, or thatanything of significance to this case happened to Miss Finnafterherreinstatement.Ipresume that, unlike AnnaDiMaria and Camille Botta, her contract was renewed forthe 1974-75 school year.Jeffrey Murphywas not amember of Local 1261 at thetime of the facultymeetingat which he spoke up for Finn,DiMaria, and Bottaand suggested SisterJohn Crucis'motive for not taking them back was an antiunion one. Hejoinedat a meetingof Local 1261 in January 1974. At thatmeeting anofficialof the local made a joke about theschool being closed and Sister John Crucis being takenaway by Federal marshals if she refused to comply with aBoard order in Judge Goerlich's case.At a facultymeetingthe next day, Sister John Crucis assured the teachers thatthe school was not about to close and she was not about tobe taken away by marshals. She did not indicate she wasawareof anything else that had transpired the night before,including Murphy's joining the Union.Local 1261 renewed its demand for recognition asbargainingrepresentativefor Bishop Kearney's lay faculty 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDinMarch 1974.The demand took the form of a letter datedMarch 14.Itwas receivedby theschool sometime afterMarch 14.2.Thetermination of the alleged discriminateesTeachers and librarians at Bishop Kearney high schoolachieve tenureafter 3 fullyears on the faculty; i.e.,beginningwith their fourthyear they can only bedischarged for cause.When the principal or a department head checks on theworkof teachers by observing one of their classes, thereport which is filled out is called an observation.a.Anna DiMariaAnna DiMaria teaches Italian.The 1973-74 school yearwas her third at Bishop Kearney.She was observed fourtimes during her first 2 years, once by Sister John Crucis,the other three times by various department heads. Thetwo observations from this period which are in evidencebothdate fromthe 1971-72 school year,her first.One,prepared on October5, 1971, bySister John Crucis, ratesMiss DiMaria as generally above average and contains thefollowing "Additional Remarks:"Thank you foran enjoyable lesson.I like particularlyyour voicetones,the rate at which you spoke allowingfor clarity, and your verygentlemanner both inexplaining and correcting.Your classroom manage-ment is excellent.Even though it is early in the term,the girls seem to know your routine and what isexpected of them.Another,prepared on December17,1971,byMissDiMaria's department head is generally favorable. Itcontains the following"Specific recommendations orcomments:"Class reacts well to yourteaching.Try to use someaudio-visual aids.During the brief period after October 16, 1973, whenMissDiMaria and Miss Maggiore were both teachingItalian at Bishop Kearney, Miss DiMana made a derogato-ry remark about Miss Maggiore which came to Sister JohnCrucis'attention.SisterJohn Crucis spoke to MissDiMaria about her relationship with Miss Maggiore. Shesuggested the three of them should discuss the matter. Therecord does not indicate such a discussion was ever held.In late January the parents of one of Miss DiMaria'sstudents complained to Sister John Crucis about anadverse progress report Miss DiMaria had made on theirdaughter.They argued that a teacher who had been out onstrike for a month would not have had sufficient opportu-nity to observe the girl to render the sort of report sentthem by Miss DiMaria.When Sister John Crucis relayedthis complaint to Miss DiMaria as a matter of information,Miss DiMaria asked for the student'sname.Sister JohnCrucis did not give it to her. Miss DiMaria said shethought her report had been justified.Sister John Crucisagreed with her.Miss DiMaria gave the usual midterm examination toher third-yearItalian studentsin January.She used an oldNew York StateRegents examination in order to give thema chance to practice the sort of examinationthey wouldface at the end of the school year whenthey would have totake a current regents examination.The regentsexamina-tion comes at the end of 3 yearsof study.Miss DiMaria'sstudents had, at this point, been studyingItalian for only 2-1/2 years.Consequently,there was some material on themidterm examination which theyhad not yet studied.Approximately15 out of her 54third-year students flunkedthe midterm.At least one complanied to SisterJohn Crucisthat the examination was unfair because itcontainedmaterial not yet covered in class.In a conversationin earlyFebruary,just a week or two after the conversation inwhich Sister John Crucis and Miss DiMaria had discussedthe parental complaint about Miss DiMaria's progressreport,theydiscussed this situation.Sister John Crucisquestioned the wisdom of including material not yetcovered in class on a midyear examination.Sister John Crucis observed one of Miss DiMaria'sclassesonMarch6,1974.SisterTeresaCollins,MissDiMaria's department head,observedone the next day.The observation prepared by SisterJohn Crucisisnot inthe record.The oneprepared by SisterTeresa Collins ratesMiss DiMaria its average in seven different respects such as"professional attitudes" and "control ofclass," excellent in"personal appearance,"and below average in "use ofappropriate methods and techniques."There are also fivenumbered"specific recommendations or comments." Eachis critical. For example:1.Itwould be good if you were a little more insistentabout students coming on time to class and notforgetting their books.Thiswouldbe a great help toyour getting started right away and in covering thework youhave planned.5.Grammar lesson-use the deductive methodrather than the inductive.I think that you will find thatthe students will be better able to make applications(hopefully!).Miss DiMaria refused to sign the observation in the spaceprovided on the front of the form.On the back she wrote:Idecline to sign the observation at this time since Idisagree with some of the ratings.Iwould like to bereevaluated.Anna DiMariaMiss DiMaria went to the officeon March 14, 1974, todiscuss the unfavorable observation SisterJohn Crucis hadmade out on her the weekbefore.MissDiMaria refused tosign this one also.Sister JohnCrucis wanteda witness tothat fact. As she got up from her desk and went tothe doorto summon a vice principal, Miss DiMaria said she wanteda witness present also. Sister John Crucis said,"No, no,don'tmake it a union thing." The vice principalcame intothe room,nodded when Sister JohnCrucis said that Miss HENRY M. HALD HIGH SCHOOL ASSN.DiMaria was refusing to sign the observation,and leftimmediately.The main thrust of this conversation was a discussion ofthe criticisms Sister John Crucis had entered on herobservation.At theconclusion,SisterJohn Crucis toldMiss DiMaria she was not going to renew her contract forthe 1974-75 school year.She did not give a specific reasonalthough Miss DiMaria assumed she meant"itwas just formy teachingability." She offered to give Miss DiMaria arecommendation.Miss DiMaria's contract was not renewedfor the 1974-75 school year.b.Camille BottaCamille Botta teaches social studies. The 1973-74 schoolyear was her second at Bishop Kearney.She was observedonce bySisterJohn Crucisduring the1972-73 school year.The observation prepared at that time is not in the record.I presume it was generally favorable.Miss Botta was one of three teachers in the social studiesdepartment during the 1973-74 school year who taughtfreshman and sophomoreclassesexclusively. (JeffreyMurphy was another. See below.) She failed approximately15 of her students, out of a total of 140, at midyear.(Murphy flunked 3 or 4 more than she did out of a total of130.) In early February, Sister John Crucis called her in todiscuss what Sister John Crucis considered a high ratio offailures.Miss Botta did not agree that the number she hadfailed was inordinately high. (The midyear grade countsonly one-fifth of the mark for the school year. Murphyflunked only 6 at the end of the year, all of them among the15-20 he had failed at midyear. The record does not revealhow many Miss Botta failed at the end of the year.)Sister John Crucis observed one of Miss Botta's classeson March 6, 1974, as well as one of Miss DiMaria's. LikeMiss DiMaria, Miss Botta went to the office on March 14to discuss the observation Sister John Crucis prepared onher. (This one is not in the record either.) At the end of thediscussion, Sister John Crucis said that she would not berehiringMiss Botta for the next year. Miss Botta askedwhy. Sister John Crucis said it was not because of theobservationper se,for it was not really a poor observation,just average.She said that she would not rehire Miss Bottabecause her attitude toward the students was not whatSister John Crucis expected - Miss Botta put the studentsdown- and herideasdid not go along with thephilosophy of the school. Miss Botta did not understandwhat the principal meant by "attitude" and "philosophy."She said she did not think those were the real reasons, shebelieved the decision had something to do with a"personality conflict" between them,not her teachingability.She asked Sister John Crucis if her reason hadanything to do with Miss Botta's affiliation with the Union.(OnlyMiss Botta testified about this conversation. Therecord does not indicate Sister John Crucis' reply. If it hadbeen anything other than a firm denial,Iam sure MissBotta would not have neglected to mention it.)Miss Botta's contract was not renewed for the 1974-75school year.515c.VirginiaCarewVirginia Carewwas an assistantlibrarian in charge ofaudiovisual equipment and materials at Bishop KearneyHigh School. The 1973-74 school year was her secondthere.LikeMiss DiMana and Miss Botta,Miss Carew wentinto the office to speak to Sister John Crucis on March 14,1974. She went on her own initiative in order to talk to theprincipal about her prospects for the 1974-75 school year,a custom among faculty members at that time of the year.Sister John Crucis said, "I guess you're here to discuss nextyear?"Miss Carew said, "Yes,"Sister John Crucis said she was not going to rehire MissCarew for budgetary reasons. Miss Carew asked if therewas any problem with her work.SisterJohn Crucis saidthere was not,she would give Miss Carew a recommenda-tion. Sister John Crucis said that a religious who was notthen working at Bishop Kearney had spoken to her aboutthe assistant librarian position and was going to come tothe school to talkto SisterJean Timothy, the librarian.Religious facultymembers cost less than lay facultymembers.Miss Carew's contract was not renewed for the 1974-75school year. In the event, the religious to whom Sister JohnCrucis referred has not been hiredas assistantlibrarian forthe 1974-75 school year. The record does not indicatewhether she was, in fact, interviewed by Sister JeanTimothy.As Sister Jean Timothy discussed with MissCarew between March 14 and the end of the 1973-74school year, audiovisual materials have been decentralizedfrom the library to the various departments in which theyare used. Sister Jean Timothy's secretary has assumed MissCarew's other duties as assistant librarian.d.JeffreyMurphyJeffreyMurphy teaches English and social studies. The1973-74school year was his first as a full-time facultymember at Bishop Kearney.His field is English,not socialstudies.He was hired as an English substitute in March1973 and served in that capacity for the balance of the1972-73 school year. When he was hired for the1973-74school year, Sister John Crucis told him that he wouldteach English if there were an opening in that department,otherwise social studies.There was no opening in theEnglish department.Consequently, duringthe 1973-74school year, Murphy, like Miss Botta, taught freshman andsophomore social studies.Murphy was also informed in mid-March that he wouldnot be rehired for the 1974-75 school year.He was not asprecise asMiss DiMaria,Miss Botta,and Miss Carew,about the date on which he spoke to Sister John Crucis.Since,likeMiss DiMaria and Miss Botta,he went to seethe principal in the week following receipt of an unfavora-ble observationby her,Ifind that he was, in effect,terminated so close to March 14, 1974,as to make nodifference.The observation which led to his terminationwas the only one ever prepared on him by Sister JohnCrucis.Two prior observations,one by the head of theEnglishdepartment (presumably during the1972-73 515aDECISIONS OF NATIONAL LABOR RELATIONS BOARDschool year) and one by the head of the social studiesdepartment, are not in the record.Murphy went to the office one day in mid-March todiscusswith Sister John Crucis an observation she hadfilledout on him the prior week. He said he was notsatisfiedwith her appraisal and asked why she had ratedhim as she had. He asked her what would be consideredaverage on the scale of 1 to 5, the lower number being thehigher rating, on the form used. Sister John Crucis said 3.Murphy said, "Well, why did I get a number of 4's indifferent categories?"After a discussion of why, they concluded that theobservation was not really a true reflection of Murphy'steaching abilities.Murphy said he did not want it to go intohis permanent file. Sister John Crucis said he could do withit as he pleased. He tore it up.Murphy then said, "Well, it seems that I'm not wantedhere next year, you won't need my services."Sister John Crucis said, "Yes, that's right." She said thatshe thought Murphy should teach English rather thansocial studies wherever he went.Murphy's contract was not renewed for the 1974-75school year.b.Analysis and ConclusionsThe General Counsel finds Sister John Crucis' realmotive for failing to rehire Miss DiMaria, Miss Botta, MissCarew, and Murphyis their activities in connection withthe September-October 1973 strike. He emphasizes, withrespect to Miss DiMaria and Miss Botta, that Sister JohnCrucis initially sought to invoke the rule pertaining topermanent replacement of economic strikers without,however, attempting to explain why that incident has anysignificance in light of the fact that Miss DiMaria and MissBotta were like Marianne Finn insofar as what happenedto them in October 1973 was concerned or why Sister JohnCrucis singled out them and Miss Carew for retributionwhile not doing anything at any time to discriminateagainstMarianne Finn, Catherine Caulfield, and BeatriceMahoney, the three other teachers who stayed out forextended periods of time. The General Counsel's principalargument is based on timing.He contends that the causallink between the events of October 1973 and the events ofMarch 1974 is to be found in the fact that March 1974 wasthe first opportunity Sister John Crucis had to terminate allfour alleged discnminatees following the union activitieswhich she found objectionable.The Sisters of St. Joseph, the only Respondent whichparticipated in the litigation of this issue, finds Sister JohnCrucis' real motive in her dissatisfaction with the teachingperformances of Miss DiMana, Miss Botta, and Murphyand in economic pressures where Miss Carew is concerned.As already indicated, I ruled at the conclusion of theGeneral Counsel's case on the basis of the facts set forthabove that he had not made outa prima faciecase. In viewof the fact that counsel for the Sisters of St. Joseph electedto withdraw his motion to dismiss and stand on the recordcreated by the General Counsel, the argument advanced bytheGeneral Counsel and counsel for the Charging Partythat all the circumstances - for example, the fact thatMiss DiMaria's 1973-74 observations were critical whilethose from prior years were not - created sufficient doubtas to Sister John Crucis' motive to require Respondents togo forward with the evidence does not apply. However, anydistinction drawn at this stage between failure to make outa prima faciecaseand failure to establish discriminatorymotive by a preponderance of the evidence is moretechnical than real since all the evidence in the record isthe General Counsel's. I hereby reaffirm the ruling I madeat the hearing.Ifind nothing in the facts set forth above to establishthat Sister John Crucis was motivated in March 1974 byresentment over the union activities of any or all of thealleged discriminatees in thefallof 1973. Nothing aboutthe events which led up to Sister John Crucis' decision notto renew each one's contract is inherently inconsistent withthe nondiscriminatory reasons advanced by Respondents.Absent some evidence that Sister John Crucis was engagedin a deliberate plot to get rid of them, arguments of pretextbased on changes of attitude or changes of method orimportance of transgressions are founded on suspiciononly and donot riseto the level of fact based on evidence.There is nothing in the record to indicate that the criticalobservations rendered on Miss DiMaria, Miss Botta, andMurphy just prior to the decision not to rehire them for the1974-75 school year were not honest and fair. In MissCarew's case, there is no evidence that the economicreason advanced by Respondents did not exist. On thecontrary, the record shows that the Sisters of St. Joseph didreduce the budget at Bishop Kearney by getting rid of her.There is no evidence that Sister John Crucis' concern overparental complaints and the giving of a midyear examina-tion which included material not yet covered in class wasnot genuine. Reliance on the fact that the teacher involvedfelt thesecriticismsunjustified and her manner of doingher job rightmisses thepoint that the burden of proof isnot on Respondents to prove a good reason for dischargebut on the General Counsel to prove a bad one. None ofthese alleged discnminatees had been at Bishop Kearneylong enough to acquire tenure. Even by standards appliedin other forums the issue of good cause over bad causewould not arise. Here, the maxim that, under the Act, anemployer may discharge for good cause, bad cause, or nocause at all so long as his motive is not oneof the narrowcausesproscribed by the Act is peculiarly applicable.In my view, all that the General Counsel has proved isthat employees who engaged in union activities of varyingmagnitude were, in effect, discharged some 5 months laterunder circumstanceswhich, viewed objectively,weretotallyconsistentwith the nondiscriminatorymotivesclaimed byRespondents.Whether couched in terms ofprima faciecase or preponderance of the evidence, it is notenough. I find, therefore, the General Counsel has failed toprove Respondents violated Section 8(a)(3) and (1) of theAct by, on or about March 14, 1974, discharging CamilleBotta,AnnaDiMaria,JeffreyMurphy,and VirginiaCarew, effective August 31, 1974.Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following: HENRY M. HALD HIGH SCHOOL ASSN.515bCONCLUSIONS OF LAW1.HenryM.HaldHigh SchoolAssociation, theRoman CatholicDiocese ofBrooklyn, and the Sisters of St.Joseph are employers engaged in commercewithin themeaning of Section 2(6) and(7) of the Act.2.Lay FacultyAssociation,Local 1261, AmericanFederationof Teachers, AFL-CIO,is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The allegations of the complaintthatRespondentsviolated Section 8(aX3) and(1) of the Act, on or aboutMarch 14,1974,bydischarging Camille Botta,AnnaDiMaria, Jeffrey Murphy,and VirginiaCarew, effectiveAugust 31,1974, have not been sustained.4.Henry M.Hald High SchoolAssociation and theSisters ofSt. Josephare not affiliated organizations withcommon direction and labor relationspolicy and are notjoint employers of employees at Bishop Kearney HighSchool.5.HenryM. Hald High School Association andRoman Catholic Diocese of Brooklyn are affiliatedorganizations with common direction and labor relationspolicy and are not joint employers of employees at BishopKearney High School.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case,and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed-The complaintis dismissed in itsentirety.3 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adoptedby theBoard and becomeitsfindings,conclusions,and order, and all objections thereto shall bedeemed waived for all purposes.